



 

WHENEVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK*), SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 


EXCLUSIVE LICENSE AGREEMENT


 

                                                This Agreement, effective
November 12, 2007 (the “Effective Date”) is between Metabolix, Inc.
(“Licensor”), having an office and principal place of business at 21 Erie
Street, Cambridge, MA 02139, and Abbott Laboratories (“Licensee”), an Illinois
corporation having an office and principal place of business at 100 Abbott Park
Road, Abbott Park, Illinois 60064-6400.

 

WITNESSETH THAT:

 

                                                WHEREAS, Licensor is the owner
of certain Patent Rights (as later defined herein) and has the right to grant
licenses under said Patent Rights.

 

                                                WHEREAS, Licensee is a
diversified health care company that discovers, develops, manufactures and
markets pharmaceutical products, nutritional products and medical products.

 

                                                WHEREAS, Licensee wishes to
obtain and Licensor is willing to grant an exclusive license to the Patent
Rights upon the terms and subject to the conditions set forth herein.

 

                                                NOW, THEREFORE, in consideration
of the premises and the mutual covenants and agreements herein contained,
Licensor and Licensee agree as follows:

 

ARTICLE I

DEFINITIONS

 

                                                As used in this Agreement, each
term listed below shall have the meaning that is given after it:

 

“Abbott Diagnostic Product” means any Abbott Product that is a Diagnostic
Product.

 

“Abbott Product” means any Licensed Product, that was discovered, developed or
commercialized by Abbott or its Affiliates.

 

“Abbott Therapeutic Product” means any Abbott Product that is a Therapeutic
Product.

 

“Affiliate” means a corporation or any other entity that directly, or indirectly
through one or more intermediaries, controls, is controlled, or is under common
control with the designated Party.  As used herein, the term of control means
possession of power to direct or cause the direction of the management and
policies of a corporation or other entity whether through the ownership of
voting securities, by contract or otherwise; provided, however, that for the
purposes of this Agreement, * and its subsidiaries, which comprises *, shall not
be considered an “Affiliate” of Licensee unless and until Licensee has elected
to include *,

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

1

--------------------------------------------------------------------------------


 

 

as an Affiliate hereunder  for the express purposes of developing and
commercializing an Abbott Product and provides Licensor written notice of the
same.

 

“Commercially Reasonable Efforts” means the level of effort commonly used in the
research-based pharmaceutical industry to conduct research, development, and
licensing activities for a technology that is at a similar stage as the
technology described in the Patent Rights and that is of comparable market
potential, profit potential or strategic value, taking into account relevant
considerations, and which may include, establishment of a proof of concept,
issues of safety (including adverse events) and efficacy, product profile, the
proprietary position, the then-current competitive environment for such
technology, the then-current market penetration, the return on investment
potential of such product, the regulatory environment and status of the product,
and other relevant scientific, technical and commercial factors, as the case may
be, and as measured by the facts and circumstances at the time such efforts are
due.

 

“Control” or “Controlled” means, with respect to a particular item of
information or intellectual property right, (i) that the Party owns, or holds a
license to, and has the ability to grant to the other Party access and/or the
licenses to such item, provided for herein, without violating the terms of any
agreement or other arrangement with any third party.

 

 

“Cross-License” means a license agreement with a Sublicensee in which Licensee
receives non-cash receipts in the form of license rights to technology or
intellectual or tangible property.

 

                                                “Diagnostic Product” means a
Licensed Product that (i) identifies, images, or otherwise detects a disease,
disorder, medical state or condition in animals (including human) or having a
predisposition to a particular disease, and/or (ii) defines the prognosis or
monitors the progress of any disease disorder, medical state or condition in
animals (including human), including subsequent to medical or pharmaceutical
intervention and/or (iii) predicts the suitability of using a specific
prophylactic or therapeutic product to treat a disease, disorder, medical state
or condition in animals (including human) with specific patients
(“theranostic”).

 

“FDA” means the United States Food and Drug Administration or any successor
agency or authority thereto having substantially the same functions.

 

“FDCA” means the United States Federal Food, Drug, and Cosmetic Act, as amended
from time to time, together with any rules, regulations, and requirements
promulgated thereunder.

 

                                                “First Commercial Sale” means,
with respect to any Licensed Product, the first bona fide commercial sale of
such Licensed Product by Licensee or its Sublicensees to any unaffiliated third
party who is not a Sublicensee in any country in the Territory after all
applicable marketing and pricing approvals (if any) have been granted by the
Regulatory Agency, provided such bona fide sale would, absent the license
granted hereunder, infringe one or more Valid Claims.

 

                                                “* Patents” means any issued
patent, that is (i) * directed to the * disclosed in the * and (ii) conceived or
discovered during the period beginning on * and through * by an employee or
agent of *, its Affiliates or * by use of the *.

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

2

--------------------------------------------------------------------------------


 

 

“Licensed Product” means any product or process or part thereof, the
manufacture, sale, offer to sell, use, or importation of which, absent the
license granted hereunder, would infringe one or more Valid Claims.

 

“NDA” means a new drug application as defined in the FDCA or any successor
applications or procedures filed with the FDA.

 

“Net Sales” means, on Licensed Product-by-Licensed Product basis, the gross
amount invoiced by Licensee, its Affiliates and its Sublicensees to independent,
unrelated third parties in bona fide arms’ length transactions for the sale of
Licensed Products, less deductions for:

 

(i) trade, quantity, or cash discounts, sales returns and allowances (including
charge backs, and uncollectible accounts);

 

(ii) amounts repaid or credited by reason of rejection, defect or return, or
because of price reductions, billing errors; rebates and similar payments made
with respect to sales paid for or reimbursed by any governmental or regulatory
authority such as, by way of illustration and not in limitation of the Parties’
rights hereunder, federal or state Medicaid, Medicare or similar state program
or equivalent foreign governmental program;

 

(iii) administrative and other fees and reimbursements and similar payments
directly related to the sale or delivery of Licensed Product paid to wholesalers
and other distributors, buying groups, pharmacy benefit management
organizations, health care insurance carriers and other institutions;

 

(iv) the cost of the Delivery System, where for purposes of this Net Sales
definition, a “Delivery System” means any delivery system comprising equipment,
instrumentation, one or more devices or other components designed to assist in
the administration of a Licensed Product; for the purpose of example, Delivery
Systems would include but not be limited to: syringes, needle-free delivery
devices, inhalers, trans-dermal patches and any other similar equipment
instrumentation, or devices;

 

(v) any taxes or other governmental charges or import and excise duties levied
on the production, sale, transportation, delivery or use of a Licensed Product
which is paid by or on behalf of a Party;

 

(vi) outbound transportation, importation, freight, postage, shipping, insurance
and other handling costs;

 

(vii) costs of collections; and

 

(viii) with respect to Abbott Diagnostic Product(s) sold under a Reagent
Agreement Plan, a lump sum deduction of * percent (*%) of the gross amount
invoiced for such Abbott Diagnostic Product.

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

3

--------------------------------------------------------------------------------


 

 

For purposes of determining Net Sales, Licensed Product(s) shall be deemed to be
sold when shipped and invoiced and a “sale” shall not include transfers or
dispositions for charitable, promotional, pre-clinical, clinical, regulatory or
governmental purposes.

 

For purposes of calculating Net Sales, sales between or among Licensee, its
Affiliates or its Sublicensees shall be excluded from the computation of Net
Sales, but sales by a Party, its Affiliates, or its Sublicensees to unrelated
third parties shall be included in the computation of Net Sales.

 

In the event a Licensed Product is sold in combination with one or more other
active ingredients, the gross amount invoiced for that Licensed Product shall be
calculated by multiplying the gross amount invoiced for such combination by the
fraction A/(A+B), where “A” is the gross amount invoiced for the Licensed
Product sold separately and “B” is the gross amount invoiced for the other
active ingredient(s) sold separately.  In the event that the other active
ingredient(s) is not sold separately, then the gross amount invoiced for that
Licensed Product shall be calculated by multiplying the gross amount invoiced
for the combination by the fraction A/C, where “A” is the gross invoice amount
for the Licensed Product, if sold separately, and “C” is the gross invoice
amount for the Combination. In the event that a particular combination is not
addressed by the foregoing, the Parties shall determine the allocation of the
gross invoice amount between the Licensed Product and the other active
ingredient(s) in good faith.

 

“Party or Parties” means Licensee and/or Licensor, depending on the context.

 

“Patent Rights” means all patents and patent applications, including but not
limited to those listed in Exhibit B attached hereto, owned or Controlled by
Licensor during the Term, filed *, which patents and patent applications claim
subject matter related to *, and including:

 

                                                (a) all additions, divisionals,
continuations, continuation-in-part applications, and continued prosecution
applications and substitutions of any of the preceding, and any letters patent
and/or registrations (and their relevant international equivalents);

 

                                                (b) all patents resulting from
reissues, reexaminations, renewals, confirmations, registration, extensions (and
their relevant international equivalents), and including any patent term
extensions, or supplementary protection certificates that may be granted on any
of the foregoing

 

“Pharmaceutical Field” means research, development, manufacture, and
commercialization of products directed to the prevention, maintenance,
treatment, diagnosis, prediction, detection, evaluation or characterization of
any disease, disorder, medical state or condition in animals (including humans).

 

“Reagent Agreement Plan” means a plan for the sales of Abbott Diagnostic
Product(s) to customers with whom instruments for use with reagents constituting
Abbott Diagnostic Product(s) are placed on a reagent rental basis, (i.e. without
a charge for such instruments separate from charges for such assays), or other
successor or similar plan, such as instrument service costs, instrument
depreciation, finance costs, disposables, and rental fees.

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

4

--------------------------------------------------------------------------------


 

 

“Regulatory Agency” means the United States Food and Drug Administration and the
applicable regulatory agencies in other countries having responsibility for
license of pharmaceutical products or Licensed Product(s).

 

“Reporting Period” means each calendar quarter during the Term.

 

“Non-Pharmaceutical Research Field” means internal, non-commercial, research
outside the Pharmaceutical Field, at laboratory to pilot scale, and not for use
in any process, intermediate, or final product for commercial sale or
distribution.  Non-Pharmaceutical Research Field excludes, without limitation,
any use of “*” Patents, as part of, or in any way in connection with, a product
or service which is sold, offered for sale or licensed in the Territory.

 

“*” has the meaning ascribed to it in Section 2.3.

 

“Sublicense Income” means any payments that Licensee or its Affiliates receives
from a Sublicensee, that is not an Affiliate of Licensee, in connection with a
sublicense granted pursuant to Section 2.2 hereof, which sublicense includes a
grant of rights to the Patent Rights but which sublicense does not include a
grant of rights to an Abbott Product. Payments under this definition include
without limitation license fees, license maintenance fees, milestone payments,
and royalties and the fair market value of any non-monetary consideration.

 

“Sublicensee” means any non-Affiliate sublicensee of the rights granted Licensee
under Section 2.1.

 

                                                “Term” means the term of this
Agreement as set forth in section 11.1.

 

                                                “Territory” means the entire
world.

 

                                                “Therapeutic Product” means a
Licensed Product that prevents, maintains, treats and/or cures any disease,
disorder, medical state or condition in animals (including humans).

 

                                                “Valid Claim” means a claim of
an issued and unexpired patent included within the Patent Rights whose
enforceability has not been affected by one or more of any of the following:
(1) permanent lapse, revocation, or abandonment and/or (2) holding of
unenforceability or invalidity by a decision of a court or other appropriate
body of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal; and/or (3) disclaimer or admission or declaration of
invalidity or unenforceability through reissue or re-examination or opposition,
nullity action or invalidation suit response or otherwise.

 

ARTICLE II

GRANT OF LICENSE AND RIGHT OF FIRST NEGOTIATION

 

                                               
2.1                                 License Grants.  Subject to the terms of
this Agreement, Licensor hereby grants to Licensee and its Affiliates for the
Term an exclusive (even as to Licensor) royalty-bearing license, under the
Patent Rights to research, develop, make, have made, use, sell, offer to sell,
lease, and import/export Licensed Products in the Pharmaceutical Field in the
Territory.

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

5

--------------------------------------------------------------------------------


 

 

                                               
2.2                                 Sublicenses.  Licensee shall have the
exclusive right (even as to Licensor) to grant sublicenses of its rights under
Section 2.1. Licensee shall incorporate terms and conditions into its sublicense
agreements sufficient to enable Licensee to comply with this Agreement and to
ensure Sublicensee’s compliance with the terms of this Agreement.

 

                                               
2.3                                 * Patents. * hereby grants to * a *
non-exclusive license, * the right to grant sublicenses, to * Patents solely for
* further grants to * license to * Patents, solely for use *, upon terms and
conditions to be negotiated in good faith by the parties (“*”). * may exercise
each * upon notice to * within * (*) * (“* Election Period”) from the date upon
which the applicable * Patent issues. In the event that * elects to exercise a
*, the Parties shall enter into good faith negotiations for a commercially
reasonable sublicensing agreement for the specific field of interest, *.  The
financial terms associated with such agreement will include, to the extent usual
and customary for the applicable field of use, a license fee, annual maintenance
fees, milestones, royalties on net sales and a * and the absolute values for
such financial terms will be usual and customary for the scope of rights and
field of use and, in the case of * that are encompassed in such agreement. If
the Parties, in good faith negotiations, are unable to reach agreement within
ninety days (90) days after the date upon which * exercised the * (“Negotiation
Period”), then neither Party shall be under any obligation to continue such
negotiations; provided that if the Parties are unable to agree upon what
constitutes commercially reasonable financial terms, then * may submit the issue
to Alternative Dispute Resolution under Section 12.1.

 

Notwithstanding anything to the contrary in this Agreement, * understands and
agrees that if * or any of its Affiliates acquires, is acquired by, or merges or
consolidates with a third party (each a “Change in Control”), the * shall not
apply to any patent that otherwise meets the definition of “* Patent” if such
patent was already owned or otherwise controlled by the other party to such
Change in Control as of the effective date of said Change in Control, and is the
subject of an agreement that would not allow *, its Affiliates and/or said third
party to agree to this provision.  For example only and not to limit the
generality of the foregoing, if * acquires a third party that owns or is the
licensee of a patent that meets the definition of “* Patent”, and on the
effective date of the Change in Control, said third party had exclusively
licensed its rights to said “* Patent”, then the patent that is the subject of
such exclusive license is not available to * under this Section 2.3.

 

ARTICLE III

ROYALTIES AND PAYMENT TERMS

 

3.1                                 Consideration for Grant of Rights.

 

(a)                                  License Issue Fee.  Licensee shall pay to
Licensor, within thirty (30) days of the Effective Date, a license issue fee of
Five Hundred Thousand United States dollars (US$500,000).

 

(b)                                 Annual Maintenance Fee.  Effective on the *
of the Effective Date and on each anniversary thereafter, Licensee shall pay
Licensor an annual maintenance fee of *

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

6

--------------------------------------------------------------------------------


 

 

United States Dollars ($*) (the “Maintenance Fee”).  The Maintenance Fee shall
be creditable, on an annual basis, against any amounts due under the provisions
of Section 3.1(c), 3.1(d), 3.1(e) and 3.1(f) due to the Licensor by Licensee
under this Agreement.

 

(c)                                  Sublicense Fee — Related to Abbott
Products.  If Licensee grants a sublicense to a Sublicensee to an Abbott Product
and such sublicense includes a grant of rights to the Patent Rights as required
to make, have made and use an Abbott Product, then Licensee shall pay to
Licensor as a pass through obligation the milestone and royalties related to
such Abbott Product as stated in Section 3.1(e) and 3.1(f). No amounts shall be
payable by Licensee to Licensor for such sublicense under the provisions of
Section 3.1(d). All such payments under this Section 3.1(c) shall be made in
conformity with the provisions of Section 3.2.

 

(d)                                 Sublicense Fee — Other.  Licensee shall pay
to Licensor * percent (*%) of any Sublicense Income for each sublicense under
Section 2.2, directed solely to the Patent Rights (without any license to an
Abbott Product which is covered in Section 3.1(c) above). All such payments
under this Section 3.1(d) shall be made in conformity with the provisions of
Section 3.2.

 

(e)                                  Milestones.  Licensee, or Licensee on
behalf of an Affiliate or a Sublicensee to an Abbott Product, shall pay to
Licensor the following milestone payments, within 30 days of the achievement of
the stated event:

 

(i)                                     * United States Dollars ($*) upon the
administration of the first dose for the first-in-man study, solely for the
first Abbott Therapeutic Product to achieve this milestone.  The milestone
payment under this Section 3.1(e)(i) is a one-time payment, which is only
payable for the first Abbott Therapeutic Product to achieve this milestone.
Licensee shall not pay this milestone for any future Abbott Therapeutic
Product’s achievement of this milestone but will however pay the milestone
payable under Section 3.1(e)(ii) for each Therapeutic Product that meets the
milestone stated in 3.1(e)(ii).

 

(ii)                                  * United States Dollars ($*) upon the
First Commercial Sale for each Abbott Therapeutic Product after the first NDA
approval for such product.

 

For clarity, the milestone under 3.1(e)(ii) is due on a one-time basis * and
additional milestones are not due for subsequent NDA approvals for new dosage
forms or strengths, new indications or new label claims, or new packaging
configurations or kits once a milestone has been paid for an Abbott Product
encompassing such *.

 

(iii)                               * United States Dollars ($*) upon First
Commercial Sale for each Abbott Diagnostic Product.

 

For clarity, the milestone under 3.1(e)(iii) is due on a one-time basis * and
additional milestones are not due for subsequent First Commercial Sales for new

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

7

--------------------------------------------------------------------------------


 

 

label claims or new packaging configurations or kits once a milestone has been
paid for an Abbott Product encompassing such *.

 

(f)                                    Royalties.  Licensee, or Licensee on
behalf of an Affiliate or a Sublicensee to an Abbott Product, shall pay
Licensor, on an Abbott Product-by-Abbott Product basis, a royalty based on
Annual Net Sales of such Abbott Product, as follows:

 

                                                                                               
*% of Net Sales of each Abbott Therapeutic Product

 


*% of Net Sales of each Abbott Diagnostic Product or any other Abbott Product
that is not an Abbott Therapeutic Product.

 

All such payments under this Section 3.1(e) shall be made in conformity with the
provisions of Section 3.2.

 

                                               
(g)                                 Sublicense — Cross-License.  In the event
that, under a Cross-License, Licensee receives non-cash receipts in the form of
license rights to technology or intellectual or tangible property (for example
but not to limit the generality of the foregoing, reagents, cell lines or
genetic constructs) which may be necessary or useful in providing freedom to
operate under the Patent Rights, such non-cash receipts shall not be deemed to
be Sublicense Income under Section 3.1(d).

 

(h)                                 No Duplicate Licensee Fees or Royalties.  If
the manufacture, use, lease, or sale of any Licensed Product is covered by more
than one of the Patent Rights, multiple royalties shall not be due.  In
addition, except as per 3.1(c), no sublicense fees will be due for the
sublicense of Abbott Products.

 

                                               
3.2                                 Payments.

 

                                               
(a)                                  Method of Payment.  All payments under this
Agreement should be made payable to Licensor and sent to the address identified
in Section 13.1.

 

(b)                                 Payment Terms.  All payments due under this
Agreement shall be payable in United States dollars. Foreign currency amounts
shall be converted into United States dollars at the rates used by Licensee for
conversion of foreign currencies for purposes of calculating its publicly
reported sales figures for that year. All payments due under this agreement
under the provisions of Sections 3.1(b), 3.1(c), 3.1(d) and 3.1(f) shall be due
to Licensor within ninety (90) days of the end of each Reporting Period.

 

(c)                                  In the event the enforceability of one or
more patents within the Patent Rights is under challenge or review in a court of
law, or other appropriate body of competent jurisdiction (including the United
States Patent Office), at the sole discretion of Licensee, payments due under
this Agreement may be held in an interest-bearing escrow account to be chosen by
the Licensee (Licensee’s choice of the interest-bearing escrow account shall be
subject to Licensor’s approval, which approval shall not be unreasonably
withheld), until such time as the patent challenge or review is finally
resolved. If the Patent Rights are finally deemed enforceable by decision of a
court or other appropriate body of competent jurisdiction, then payments held in

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

8

--------------------------------------------------------------------------------


 

 

escrow and interest thereon shall be due to Licensor within thirty (30) days of
such the decision. If the Patent Rights are finally deemed unenforceable by
decision of a court or other appropriate body of competent jurisdiction, then
payments held in escrow and interest thereon shall be due to Licensee.

 

(d)                                 Withholding Taxes.  Where any sum due to be
paid to a Party hereunder is subject to any withholding or similar tax, the
Parties shall use their commercially reasonable efforts to do all such acts and
things and to sign all such documents as will enable them to take advantage of
any applicable double taxation agreement or treaty.  In the event there is no
applicable double taxation agreement or treaty, or if an applicable double
taxation agreement or treaty reduces but does not eliminate such withholding or
similar tax, the Party making such payment shall pay such withholding or similar
tax to the appropriate government authority, deduct the amount paid from the
amount due the other Party and secure and send to the other Party the best
available evidence of such payment.

 

ARTICLE IV

REPORTS AND RECORDS

 

4.1                                 Frequency of Reports.

 

                                               
(a)                                  Sublicense Agreement Reporting
Requirements.  Within thirty (30) days of the end of each Reporting Period
during which a sublicense is entered into, Licensee shall report to Licensor
(1) the date of the execution of any sublicense agreement and (2) the date of
the First Commercial Sale of a Licensed Product that is the subject of the
sublicense.

 

                                               
(b)                                 After First Commercial Sale.  After the
First Commercial Sale of a Licensed Product or Licensee’s first receipt of
Sublicense Income, whichever occurs first, Licensee shall deliver to Licensor
within forty-five (45) days of the end of each Reporting Period, a report
containing information concerning the immediately preceding Reporting Period, as
further described in Section 4.2.

 

                                               
4.2                                 Content of Reports and Payments.  Each
report delivered by Licensee to Licensor shall contain the following information
for the immediately preceding Reporting Period:

 

                                                (i)  the total royalty payable
on Net Sales in U.S. dollars, together with the exchange rates used for
conversion;

 

                                                (ii)  the number of sublicenses
entered into for the Patent Rights and Licensed Products and the amount payable
to Licensor pertaining to such sublicenses.

 

If no amounts are due to Licensor for any Reporting Period, or no sublicenses
were entered into, then no report is due from Licensee for such Reporting
Period.

 

                                               
4.3                                 Records.  Licensee shall maintain, and shall
cause its Affiliates and Sublicensees to maintain, accurate accounting records
for the calculation of royalties payable hereunder.  Licensee shall retain such
records for three (3) years following the end of the calendar year to which they
pertain.  Upon thirty (30) days advance written notice by Licensor and not more
than

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

9

--------------------------------------------------------------------------------


 

 

once in any twelve (12) month period, Licensee shall make available upon
reasonable advance notice during normal business hours such records for
examination by independent certified public accountants appointed by Licensor
and acceptable to Licensee, solely to the extent necessary to verify Licensee’s
calculations of amounts due under this Agreement.

 

Such examination shall be limited to a period of time no more than three
(3) calendar years immediately preceding the request for examination. The report
of any such examination shall be made simultaneously to Licensee and Licensor
and shall simply report the amount, if any, by which Licensee has overpaid or
underpaid: (i) royalties on a Licensed Product by Licensed Product basis and
(ii) amounts payable for sublicensing income. The costs for such examination
shall be borne by Licensor. Licensee shall promptly pay any underpayment and
shall deduct from the next payment due to Licensor any overpayment. In the event
that an audit performed under this Section reveals an underpayment in excess of
* percent (*%), Licensee shall bear the full cost of such audit and shall remit
any amounts due to Licensor within sixty (60) days of receiving notice thereof
from Licensor.

 

                                               
4.4                                 Due Diligence Progress Reports.  In addition
to the reports required under Section 4.1, Licensee shall report to Licensor
within thirty (30) days after the end of each of the first * (*) calendar years
during the Term on the progress of Licensee’s research and development and
licensing activities in compliance with its due diligence obligations under
Section 8.4.  Such reports will be in summary format and will be solely directed
to the * disclosed in the Patent Rights.  Such reports shall identify Licensed
Products, if any, that Abbott has submitted a New Drug Application or Biological
License Application to the FDA. Other information and activities relating to the
discovery and development of Licensed Products are deemed to be confidential to
Abbott and will not be disclosed.  By way of example only, * are confidential to
Abbott and will not be disclosed.

 

ARTICLE V

PATENT PROSECUTION

 

5.1                                 Responsibility for Patent Rights.  Licensor
shall be responsible for the maintenance of the Patent Rights, including all
preparation, filing, prosecution, interferences, reissues, re-examinations, and
oppositions related to said Patent Rights.  Licensor shall instruct patent
counsel authorized with maintaining the Patent Rights to consult with Licensee
as to the prosecution and maintenance of such Patent Rights in sufficient time
before any action is due to allow Licensee to provide comments and instructions
thereon, which comments and instructions  shall be reasonably adopted.

 

5.2                                 Payment of Expenses.  Payment of all fees
and costs, including attorney’s fees, relating to the filing, prosecution and
maintenance of the Patent Rights as of the Effective Date shall be the
responsibility of Licensor, unless the option to prosecute and maintain patents
is exercised by Licensee as per Section 5.3.

 

                                               
5.3                                 Option to Prosecute and Maintain Patents. 
Licensor shall give notice to Licensee of any desire to cease prosecution and/or
maintenance of any patents included within the Patent Rights licensed to
Licensee hereunder at least ninety (90) days prior to the date of lapse,
revocation, surrender, invalidation or abandonment of such patents included
within the Patent

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

10

--------------------------------------------------------------------------------

 

Rights.  In such case, Licensor shall permit Licensee, at its sole discretion,
to continue prosecution or maintenance at its own expense.  If Licensee elects
to continue prosecution or maintenance, Licensor shall execute such documents
and perform such acts as may be reasonably necessary to effect an assignment of
such patents included within the Patent Rights to Licensee in a timely manner to
allow Licensee to continue such prosecution or maintenance.  Any patents or
patent applications so assigned shall no longer be considered patents included
within the Patent Rights.

 

5.4           Patent Term Extensions and Supplementary Protection Certificates. 
Licensee shall have the right to pursue extensions of exclusivity beyond the
full term expiry date of any Patent Rights, for example and without limitation,
the extensions provided under United States Law, such as 35 U.S.C. §154, 35
U.S.C. §155, 35 U.S.C. §155A, 35 U.S.C. §156, and 21 U.S.C. §355a, and under
Laws outside of the United States, such as a Supplementary Protection
Certificate (“SPC”) in European Patent Office (“EPO”) member countries.  An
application for extension shall be brought under Licensee’s control and
expense.  Licensor shall fully cooperate with Licensee in obtaining an extension
of a Patent Rights’ expiry date.

 

ARTICLE VI

PATENT ENFORCEMENT

 

6.1           Notification of Action.  Each Party agrees to provide written
notice to the other Party promptly after becoming aware of any infringement of
the Patent Rights or the institution by a third party of any proceeding for the
purpose of revoking or holding unpatentable, invalid or unenforceable any patent
within the Patent Rights.  Such notice shall include copies of all documentary
evidence in support of the infringement.

 

6.2           Right to Enforce and to Defend Patent Rights.  Upon receipt of
Notification of Action pursuant to Section 6.1, Licensee shall have the right,
but not the obligation, to institute an action for such suspected infringement
within the Pharmaceutical Field, or to defend against any such third party
proceeding for revocation, or invalidity, under Licensee’s own control and at
its own expense and shall have the right to select counsel for any such action
or proceeding.  Neither Party shall enter into any settlement, consent judgment,
or other voluntary final disposition of any action under this Section without
the prior written consent of the other Party, which consent may not be
unreasonably withheld or delayed.  Such action by Licensee shall be brought
under Licensee’s own name or if required by law, jointly with Licensor.  If
Licensee does not initiate legal proceedings or take other actions (for example
and without limiting the generality of the foregoing, licensing discussions)
regarding said infringement within one hundred twenty (120) days from the date
of notice pursuant to Section 6.1, Licensor shall have the right to institute or
defend any such actions at its own cost and expense.  Further, Licensor retains
the right to institute, defend and settle any such actions outside the
Pharmaceutical Field.  Each Party shall keep the other reasonably informed and
cooperate with the other as to the prosecution and/or settlement of any action,
in or outside the Pharmaceutical Field.

 

                6.3           Offsets. Licensee may offset any expenses incurred
under Section 6.2 against any payments due to Licensor under Article 3, provided
that in no event shall such payments under Article 3, when aggregated with any
other offsets and credits allowed under this Agreement, be reduced by more than
* (*%) in any calendar year.

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

11

--------------------------------------------------------------------------------


 

 

                6.4           Recovery.  Any recovery obtained in an action
brought by Licensee under Section 6.2 shall be distributed as follows:  (i) each
party shall be reimbursed for any expenses incurred in the action (including the
amount of any royalty or other payments withheld from Licensor as described in
Section 6.3 and including reimbursements according to Section 6.5), (ii) as to
ordinary damages, Licensee shall receive an amount equal to *, or whichever
measure of damages the court shall have applied, and Licensee shall pay Licensor
based upon such amount a reasonable approximation of * and other amounts that *,
and (iii) as to special or punitive damages, the parties shall * any award.

 

                6.5           Cooperation.  Licensor agrees to cooperate in any
action under this Article which is controlled by Licensee at no charge to
Licensee, provided that Licensee reimburses Licensor for any costs and expenses
incurred by Licensor in connection with providing such assistance.

 

                6.6           Right to Sublicense. Licensee shall have the sole
right to sublicense any alleged infringer in the Pharmaceutical Field in the
Territory for future use of the Patent Rights in accordance with the terms and
conditions of this Agreement relating to sublicenses.

 

ARTICLE VII

INDEMNIFICATION

 

                7.1           Indemnification by Licensee.  Licensee shall
indemnify, defend and hold harmless Licensor and its respective officers,
directors, employees including inventors, if any, and agents and their
respective successors, heirs and assigns (the “Licensee Indemnitees”), against
any liability, damage, loss, or expense (including reasonable attorneys fees and
expenses) incurred by or imposed upon any of the Licensee Indemnitees in
connection with any claims, suits, actions, demands or judgments arising out of:
(i) any theory of liability concerning any product, process or service that is
made, used, sold, imported, or performed pursuant to any right or license
granted under this Agreement or (ii) Licensee’s breach of its representations
and warranties stated in Section 8.2, to the extent such liability, loss, damage
or expense is not attributable to the negligent act or omission or reckless
conduct or willful misconduct of Licensee Indemnitees.

 

7.2           Indemnification by Licensor.  Licensor shall indemnify, defend and
hold harmless Licensee, its Affiliates, Sublicensees and their respective
officers, directors, employees and agents and their respective successors, heirs
and assigns (the “Licensor Indemnitees”), against any liability, damage, loss,
or expense (including reasonable attorneys fees and expenses) incurred by or
imposed upon any of the Licensor Indemnitees in connection with any claims,
suits, actions, demands or judgments arising out Licensor’s breach of its
representations and warranties stated in Section 8.1, to the extent such
liability, loss, damage or expense is not attributable to the negligent act or
omission or reckless conduct or willful misconduct of Licensor Indemnitees.

 

                7.3           Procedures.  The Indemnitees agree to provide the
indemnifying Party with prompt written notice of any claim, suit, action,
demand, or judgment for which indemnification is sought under this Agreement.
The indemnifying Party agrees, at its own expense, to provide attorneys
reasonably acceptable to the other Party to defend against any such claim.  The
Indemnitees shall cooperate fully with the indemnifying Party in such defense
and will permit

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

12

--------------------------------------------------------------------------------


 

 

the indemnifying Party to conduct and control such defense and the disposition
of such claim, suit, or action (including all decisions relative to litigation,
appeal, and settlement); provided, however, that any Indemnitee shall have the
right to retain its own counsel, at the expense of the indemnifying Party, if
representation of such Indemnitee by the counsel retained by the indemnifying
Party would be inappropriate because of actual or potential differences in the
interest of such Indemnitee and any other party represented by such counsel. The
indemnifying Party agrees to keep the other Party informed of the progress in
the defense and disposition of such claim and to consult with the other Party
with regard to any proposed settlement.

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

                8.1           Representations and Warranties of Licensor.
Licensor represents and warrants to and covenants with Licensee that:

 

(i)            Licensor is a corporation duly organized, validly existing and in
good standing under the laws of Delaware;

 

(ii)           Licensor has the authority and power to enter into this
Agreement, and to extend the rights and licenses granted to Licensee in this
Agreement;

 

(iii)          To Licensor’s reasonable knowledge, the conception, development
and reduction to practice of the Patent Rights have not constituted or involved
the misappropriation of trade secrets or other rights or property of any third
party;

 

(iv)          As of the Effective Date, there are no claims, judgments or
settlements against or amounts with respect thereto owed by Licensor relating to
the Patent Rights;

 

(v)           As of the Effective Date, no claim or litigation has been brought
or threatened by any person alleging, that (a) the Patent Rights are invalid or
unenforceable, or (b) the Patent Rights or the disclosing, copying, making,
assigning, licensing, or exploiting of the Patent Rights, or products and
services embodying the Patent Rights, violates, infringes or otherwise conflicts
or interferes with any intellectual property or proprietary right of any third
party;

 

(vi)          To Licensor’s reasonable knowledge, there is no actual or
threatened infringement claim made by a third party against Licensor relating to
the subject matter encompassed within the Patent Rights;

 

(vii)         Licensor has taken all necessary action to authorize the
execution, delivery and performance of this Agreement;

 

(viii)        upon the execution and delivery of this Agreement, this Agreement
shall constitute a valid and binding obligation of Licensor, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

13

--------------------------------------------------------------------------------


 

 

equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

 

(ix)           the performance of its obligations under this Agreement will not
conflict with its charter documents or result in a breach of any agreements,
contracts or other arrangements to which it is a party; and

 

(x)            Licensor will not during the term of this Agreement enter into
any agreements, contracts or other arrangements that would conflict with its
obligations under this Agreement;

 

(xi)           Licensor represents, warrants and covenants to Licensee that
Licensor will promptly disclose to Licensee any information that Licensor learns
after the Effective Date, relating to any legal conflict or litigation with a
third party, threatened or actual, relating to the Patent Rights; and

 

(xii)          Other than patent application * and its corresponding foreign
applications and resulting patents therefrom which are not licensed hereunder,
Licensor represents and warrants that Exhibit B attached hereto is a complete
list of all Patent Rights owned or Controlled, or licensed by Licensor as of the
Effective Date of this Agreement that disclose subject matter related to *.

 

8.2           Representations and Warranties of Licensee. Licensee represents
and warrants to and covenants with Licensor that:

 

 (i)           Licensee is a corporation duly organized, validly existing and in
corporate good standing under the laws of Illinois;

 

(ii)           Licensee has the corporate authority and power to enter into this
Agreement;

 

(iii)          Licensee has taken all necessary action to authorize the
execution, delivery and performance of this Agreement;

 

(iv)          upon the execution and delivery of this Agreement, this Agreement
shall constitute a valid and binding obligation of Licensee enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

 

8.3           Debarment and Exclusion.  Each Party covenants, represents, and
warrants that neither it, nor any of its employees, have ever been, are
currently, or are, to its knowledge, the subject of a proceeding that could lead
to it or such employees becoming, as applicable, a Debarred Entity or
Individual, an Excluded Entity or Individual or a Convicted Entity or
Individual.  Each Party further covenants, represents and warrants that if,
during the Term, it, or any of its employees or agents performing hereunder,
become or are the subject of a proceeding

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

14

--------------------------------------------------------------------------------


 

 

that could lead to that Party becoming, as applicable, a Debarred Entity or
Individual, an Excluded Entity or Individual or a Convicted Entity or
Individual, such Party shall immediately notify the other Party, and the other
Party shall have the right to immediately terminate this Agreement. This
provision shall survive termination or expiration of this Agreement. For
purposes of this provision, the following definitions shall apply:

 

(i)            A “Debarred Individual” is an individual who has been debarred by
the FDA pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any
capacity to a person that has an approved or pending drug product application.

 

(ii)           A “Debarred Entity” is a corporation, partnership or association
that has been debarred by the FDA pursuant to 21 U.S.C. §335a(a) or (b) from
submitting or assisting in the submission of any abbreviated drug application,
or a subsidiary or affiliate of a Debarred Entity.

 

(iii)          An “Excluded Individual” or “Excluded Entity” is (i) an
individual or entity, as applicable, who has been excluded, debarred, suspended
or is otherwise ineligible to participate in federal health care programs such
as Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services, or (ii) is an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal procurement and non-procurement
programs, including those produced by the U.S. General Services Administration
(GSA).

 

(iv)          A “Convicted Individual” or “Convicted Entity” is an individual or
entity, as applicable, who has been convicted of a criminal offense that falls
within the ambit of 21 U.S.C. §335a(a) or 42 U.S.C. §1320a - 7(a), but has not
yet been excluded, debarred, suspended or otherwise declared ineligible.

 

8.4           Due Diligence. Licensee shall use Commercially Reasonable Efforts
to maintain an active research and development program with respect to the
rights granted to Licensee under the Patent Rights. Upon the establishment of
the proof of concept in the Pharmaceutical Field, with respect to such Patent
Rights, Licensee agrees to utilize Commercially Reasonable Efforts to establish
a licensing program to such Patent Rights.  Licensee will provide Due Diligence
Progress Reports to Licensor under Section 4.4.

 

ARTICLE IX

ASSIGNMENT

 

9.1           Assignment. This Agreement may not be assigned or otherwise
transferred by either Party without the prior consent of the other Party, where
such consent will not be unreasonably withheld.  Notwithstanding the foregoing,
either Party may assign this Agreement to any of its Affiliates or to any third
party to whom it sells or transfers all or substantially all of that portion of
its business to which the subject matter of this Agreement relates.  The
assignor shall notify the other Party of such sale and transfer promptly after
the date thereof.  This Agreement shall be binding upon, and subject to the
terms of the foregoing sentence, inure to the

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

15

--------------------------------------------------------------------------------


 

 

benefit of the Parties hereto, their respective successors, legal
representatives and permitted assigns.

 

ARTICLE X

GENERAL COMPLIANCE WITH LAWS

 

                10.1         Compliance with Laws.  Licensee shall use
reasonable commercial efforts to comply with all commercially material local,
state, federal, and international laws and regulations relating to the
development, manufacture, use and sale of Licensed Products.

 

10.2         Non-Use of Licensor/Licensee Name. Neither Party shall use in any
manner the other Party’s name or insignia, or any contraction, abbreviation or
adaptation thereof, without the express written consent of the other Party.

 

10.3         No Publicity.  Neither Party shall issue or make any public
announcement, press release or other public disclosure regarding this Agreement
or its subject without the other Party’s prior written consent, except for any
such disclosure that is, in the opinion of the disclosing Party’s counsel,
required by law or the rules of a stock exchange on which the securities of the
disclosing Party are listed.  In the event a Party is, in the opinion of its
counsel, required to make a public disclosure by law or the rules of a stock
exchange on which its securities are listed, such Party shall submit the
proposed disclosure in writing to the other Party at least fifteen (15) business
days prior to the date of disclosure for an opportunity to comment thereon. 
Notwithstanding the foregoing, Licensee acknowledges that the Licensor intends
to file with the Securities and Exchange Commission within four (4) business
days after the execution of this Agreement a Current Report on Form 8-K
substantially in the form heretofore provided to Licensee.

 

ARTICLE XI

TERM AND TERMINATION

 

                11.1         Term.  The Agreement shall commence upon the
Effective Date and shall, unless earlier terminated pursuant to this Agreement,
continue in full force and effect on a country-by-country basis until the
expiration, invalidation or abandonment of the last Valid Claim of the Patent
Rights in a country (including any extensions described in Section 5.4 above),
at which time the Agreement shall expire in its entirety in such country
(“Term”) and all licenses and sublicenses granted hereunder shall become
fully-paid, royalty-free, irrevocable, perpetual, nonexclusive licenses in such
country.

 

                11.2         Voluntary Termination by Licensee.  Licensee shall
have the right to terminate this Agreement, in whole or with respect to any
Patent Rights, on a country-by-country basis, and for any reason, upon at least 
* (*) * prior written notice to Licensor.

 

11.3         Termination for Material Breach.  In the event either Party commits
a material breach of its obligations under this Agreement, and fails to cure
that breach within sixty (60) days after receiving written notice thereof, the
non-breaching Party may terminate this Agreement immediately upon written notice
to the breaching Party.  Notwithstanding the foregoing, if the allegedly
breaching Party contests the notice of material breach, the non-

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

16

--------------------------------------------------------------------------------


 

 

breaching Party may terminate the Agreement only following the final,
non-appealable decision by the neutral party in an ADR proceeding (see ADR
Procedure, Exhibit A), and where the finding by the neutral party of a material
breach is not cured within sixty (60) days after receiving written notice
thereof.

 

11.4         Cessation of Business or Insolvency.  To the extent permitted by
law, if either Party shall become insolvent, or shall make or seek to make or
arrange an assignment for the benefit of creditors, or if proceedings in
voluntary or involuntary bankruptcy shall be initiated by, on behalf of or
against such Party and, in the case of any such involuntary proceeding, not
dismissed within ninety (90) days, or if a receiver or trustee of such Party’s
property shall be appointed and not discharged within ninety (90) days, the
other Party shall have the right to terminate this Agreement.

 

                11.5         Effect of Termination.

 

                (a)           Survival.  The following provisions shall survive
the expiration or termination of this Agreement:  Articles 1, 7, 8, 12 and 13,
and Sections 4.2 (obligation to provide final report and payment), 4.3, and 11.5
(for the period of time, if applicable, stated in each subsection).  In
addition, Section 2.3 shall survive, if applicable, to the extent provided in
Section 11.5(e) below.

 

                (b)           Inventory.  Upon the early termination of this
Agreement, Licensee and its Affiliates and Sublicensees may complete and sell
any work-in-progress and inventory of Licensed Products that exist as of the
effective date of termination, provided that (i) Licensee pays Licensor the
applicable running royalty or other amounts due on such sales of Licensed
Products in accordance with the terms and conditions of this Agreement, and
(ii) Licensee and its Affiliates and Sublicensees shall complete and sell all
work-in-progress and inventory of Licensed Products within one (1) year after
the effective date of termination.

 

(c)           Termination for Bankruptcy.  If this Agreement is terminated by
Licensee pursuant to Section 11.4 due to the rejection of this Agreement by or
on behalf of Licensor under Section 365 of the United States Bankruptcy Code
(the “Code”), all licenses and rights to licenses granted under or pursuant to
this Agreement by Licensor to Licensee are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Code.  The Parties agree that
Licensee, as a licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the Code. Such
intellectual property and all embodiments thereof shall be promptly delivered to
Licensee (a) upon commencement of a bankruptcy liquidation proceeding and final
declaration of dissolution upon written request therefor by Licensee, unless
Licensor elects, under a plan of reorganization, to continue to perform all of
its obligations under this Agreement or (b), upon the rejection of this
Agreement by or on behalf of Licensor.  The foregoing provisions are without
prejudice to any rights Licensee may have arising under the Code or other
applicable law or regulation.

 

                (d)           Sublicensees. Licensee may include a provision in
any sublicense agreement, that: (i) in the event of the termination of this
Agreement by either Licensor or Licensee, (ii) the sublicense
agreement(s) entered into by Licensee shall remain in full force and effect with
respect to the Sublicensee, provided that the Sublicensee is in compliance with
the terms of the

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

17

--------------------------------------------------------------------------------


 

 

sublicense agreement and (iii) the Licensor (Metabolix) shall be substituted for
Licensee (Abbott) for all purposes under such sublicense agreement.

 

                (e)           Post-Termination Rights to * Patents and * Patent
Applications.

 

(i)            * Patents. Upon expiration of this Agreement pursuant to
Section 11.1 or termination of this Agreement by * pursuant to Section 11.* or
termination of this Agreement by * pursuant to Section 11.* or Section 11.*, if
an * Patent issued prior to the termination date of this Agreement for which the
* Election Period has not yet expired, then *. Thereafter, * shall have no
further rights thereunder.

 

(ii)           Non-Exclusive in the *. The non-exclusive license granted to * in
the * in Section 2.3 shall survive, if applicable, upon the last to expire of
the (x) * or, if applicable, * or (y) * or, if applicable, *.

 

(iii)          * Patent Application. Upon expiration of this Agreement pursuant
to Section 11.1 or termination of this Agreement by * pursuant to Section 11. *
or termination of this Agreement by * pursuant to Section 11. * or Section 11.
*, * shall notify *, of any patent application that has been filed with the
United States Patent & Trademark Office claiming an invention (i) solely
directed to the * and (ii) conceived or discovered during the period beginning
on * and through * by an employee or agent of *, its Affiliates or * by use of
the Patent Rights (an “* Patent Application”). * grants to * a * to obtain a *
license to any such * Patent Application, solely for use *, upon terms and
conditions to be negotiated in good faith by the parties (“* Patent Application
*”). * may exercise this * Patent Application * upon notice to * within * (*) *
after the date of expiration of this Agreement pursuant to Section 11.1 or
termination of this Agreement by * pursuant to Section 11. * or termination of
this Agreement by * pursuant to Section 11. * or Section 11. * (“* Patent
Application * Election Period”). In the event that * exercises the * Patent
Application *, the Parties shall enter into good faith negotiations for a
commercially reasonable sublicensing agreement for the specific field of
interest, *.  The financial terms associated with such agreement will include,
to the extent usual and customary for the applicable field of use, a license
fee, annual maintenance fees, milestones, royalties on net sales and * and the
absolute values for such financial terms will be usual and customary for the
scope of rights and field of use and, *, will reflect the proportionate value
provided by the * relative to any other patents that are encompassed in such
agreement. If the Parties, in good faith negotiations, are unable to reach
agreement within ninety days (90) days after the date upon which * exercised the
* Patent Application * (“* Patent Application Negotiation Period”), then neither
Party shall be under any obligation to continue such negotiations; provided that
if the Parties are unable to agree upon what constitutes commercially reasonable
financial terms, then * may submit the issue to Alternative Dispute Resolution
under Section 12.1.

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

18

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this Agreement, * understands and
agrees that if * or any of its Affiliates acquires, is acquired by, or merges or
consolidates with a third party (each a “Change in Control”), the * Patent
Application * shall not apply to any patent that otherwise meets the definition
of “* Patent Application” if such patent application was already owned or
otherwise controlled by the other party to such Change in Control as of the
effective date of said Change in Control, and is the subject of an agreement
that would not allow*, its Affiliates and/or said third party to agree to this
provision.  For example only and not to limit the generality of the foregoing,
if * acquires a third party that owns or is the licensee of a patent application
that meets the definition of “* Patent Application”, and on the effective date
of the Change in Control, said third party had exclusively licensed its rights
to said “* Patent Application”, then the patent application that is the subject
of such exclusive license is not available to * under this Section.

 

                (f)            Abbott’s Termination Pursuant to Section 11.3. If
a neutral, in accordance with the procedures set forth in Section 12.1, has
rendered a ruling that Metabolix has materially breached Section 8.1, and either
Metabolix has failed to comply with the remedies imposed on it for such breach
(“Adverse Ruling”) within the time period specified therein for compliance, or
such material breach cannot be remedied, upon termination by Abbott pursuant to
Section 11.3, all rights and licenses granted to Abbott pursuant to Article II
shall become fully paid-up, perpetual and irrevocable rights and licenses.

 

ARTICLE XII

DISPUTE RESOLUTION

 

12.1         Dispute Resolution. In the event a dispute arises under this
Agreement between the Parties, they shall in the first instance, explore whether
the dispute can be resolved without more formal proceedings.  If the Parties are
unable to resolve the dispute, the Parties shall follow the alternative dispute
resolution provisions provided for in Exhibit A.

 

ARTICLE XIII

MISCELLANEOUS

 

                13.1         Notice.  Any notices required or permitted under
this Agreement shall be in writing, shall specifically refer to this Agreement,
and shall be sent by recognized national overnight courier, confirmed facsimile
transmission, confirmed electronic mail, or registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand to the following
addresses or facsimile numbers of the parties:

 

 

If to Licensor:

 

Metabolix, Inc.

 

 

 

21 Erie Street

 

 

 

Cambridge, MA 02139

 

 

 

Attention: General Counsel

 

 

 

Telephone: (617) 583-1700

 

 

 

Facsimile: (617) 583-1767

 

 

 

 

 

If to Licensee:

 

Abbott Laboratories

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

19

--------------------------------------------------------------------------------


 

 

 

 

Legal Division — Domestic Legal Operations

 

 

100 Abbott Park Road

 

 

Abbott Park, Illinois 60064-6400 USA

 

 

 

 

 

Attention: Division Vice President

 

 

Facsimile: (847) 938-1206

 

 

 

Payments from Licensee under Article III shall be sent to:

 

 

Metabolix, Inc.

 

 

21 Erie Street

 

 

Cambridge, MA 02139

 

 

Attention: Accounts Receivable, or by wire transfer in accordance with wiring
instructions provided by  

Licensor from time to time.

 

Reports from the Licensee under Article IV shall be sent to:

 

 

Metabolix, Inc.

 

 

21 Erie Street

 

 

Cambridge, MA 02139

 

 

Attention: Chief Scientific Officer

 

 

                All notices under this Agreement shall be deemed effective upon
receipt.  A party may change its contact information immediately upon written
notice to the other party in the manner provided in this Section.

 

                13.2         Governing Law.  This Agreement and all disputes
arising out of or related to this Agreement, or the performance, enforcement,
breach or termination hereof, and any remedies relating thereto, shall be
construed, governed, interpreted and applied in accordance with the laws of
Illinois, without regard to conflict of laws principles, except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent shall have been granted.

 

                13.3         Confidentiality. During the Term and for a period
of * (*) years after the expiration or termination of this Agreement, each party
agrees not to disclose Confidential Information received from the other to any
third person and not to use Confidential Information for any purpose other than
as indicated in this Agreement, without the prior written approval of the
disclosing Party.  Confidential Information shall include all information
provided under this Agreement, except any portion thereof which is: (a) known to
the receiving Party, as evidenced by its written records, prior to receipt
thereof under this Agreement; (b) disclosed to the receiving Party by a third
person after the full execution of this Agreement, and that third person has a
legal right to make such disclosure; (c) or becomes part of the public domain
other than through breach of this Agreement by recipient; or (d) independently
developed by or for the receiving Party as evidenced by its written records,
without reference to Confidential Information received from the disclosing
Party. If, in the opinion of the receiving Party’s counsel, any of the
disclosing Party’s Confidential Information is required to be disclosed pursuant
to law, regulation, or court order, the receiving Party shall give the
disclosing Party prompt, written notice (and in any case at least fifteen (15)
business days notice) in order to

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

20

--------------------------------------------------------------------------------

 

allow the disclosing Party to take whatever action it deems necessary to protect
its Confidential Information. In the event that no protective order or other
remedy is obtained, or the disclosing Party waives compliance with the terms of
this Agreement, receiving Party will furnish only that portion of the
Confidential Information which receiving Party is advised by counsel is legally
required.

 

13.4         Force Majeure. Neither party will be responsible for delays
resulting from causes beyond the reasonable control of such party, including
without limitation fire, explosion, flood, war, strike, or riot, provided that
the non-performing party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever such causes are removed.

 

                13.5         Amendment and Waiver. This Agreement may be
amended, supplemented, or otherwise modified only by means of a written
instrument signed by both parties. Any waiver of any rights or failure to act in
a specific instance shall relate only to such instance and shall not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or no similar.

 

                13.6         Severability. If any provision of this Agreement is
held by a court of competent jurisdiction to be invalid or unenforceable, it
shall be modified, if possible, to the minimum extent necessary to make it valid
and enforceable or, if such modification is not possible, it shall be stricken
and the remaining provisions shall remain in full force and effect; provided,
however, that if a provision is stricken as to materially affect the economic
benefits of this Agreement, the Party adversely affected may terminate this
Agreement upon sixty (60) days written notice to the other Party.

 

                13.7         Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective permitted
successors and assigns.

 

                13.8         Headings. All headings are for convenience only and
shall not affect the meaning of any provision of this Agreement.

 

                13.9         Entire Agreement. Prior to the execution of this
Agreement, the Parties have had numerous discussions, conversations and
negotiations, and have generated correspondence, writings and other memoranda
with respect to the subject matter of this Agreement; notwithstanding which,
this Agreement is intended to define the full extent of the Parties’ respective
agreements, arrangements and obligations with respect to the subject matter
hereof and each Party represents that it is not relying on any such other
discussions, conversations, negotiations, correspondence, writings and memoranda
in executing and delivering this Agreement or performing its respective
obligations hereunder. This Agreement shall not be changed or modified orally,
but only by an instrument in writing signed by both parties.

 

13.10       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and both of which, taken
together shall constitute one and the same instrument.  Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means

 

 

 

21

--------------------------------------------------------------------------------


 

 

intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 

[Remainder of page intentionally left blank.]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

METABOLIX, INC.

ABBOTT LABORATORIES

 

 

By:

/s/ Jay Kouba

 

By:

/s/ Sean E. Murphy

 

 

(Signature)

 

(Signature)

 

 

JAY KOUBA

 

SEAN E. MURPHY

 

(Printed Name)

(Printed Name)

 

 

President & CEO

 

VP Business Development

 

(Title)

(Title)

 

 

November 9, 2007

 

11/16/07

 

(Date)

(Date)

 

 

[SIGNATURE PAGE TO THE EXCLUSIVE LICENSE AGREEMENT]

 

 

22

--------------------------------------------------------------------------------


 

 

EXHIBIT A

ALTERNATIVE DISPUTE RESOLUTION

 

The Parties recognize that from time to time a dispute may arise relating to
either Party’s rights or obligations under this Agreement. The Parties agree
that any such dispute shall be resolved by the Alternative Dispute Resolution
(“ADR”) provisions set forth in this Exhibit, the result of which shall be
binding upon the Parties.

 

To begin the ADR process, a Party first must send written notice of the dispute
to the other Party for attempted resolution by good faith negotiations between
their respective presidents (or their designees) of the affected subsidiaries,
divisions, or business units within twenty-eight (28) days after such notice is
received (all references to “days” in this ADR provision are to calendar days).
If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the Parties fail to meet within such twenty-eight (28) days,
either Party may initiate an ADR proceeding as provided herein. The Parties
shall have the right to be represented by counsel in such a proceeding.

 

1.             To begin an ADR proceeding, a Party shall provide written notice
to the other Party of the issues to be resolved by ADR. Within fourteen (14)
days after its receipt of such notice, the other Party may, by written notice to
the Party initiating the ADR, add additional issues to be resolved within the
same ADR.

 

2.             Within twenty-one (21) days following the initiation of the ADR
proceeding, the Parties shall select a mutually acceptable independent,
impartial and conflicts-free neutral to preside in the resolution of any
disputes in this ADR proceeding. If the Parties are unable to agree on a
mutually acceptable neutral within such period, each Party will select one
independent, impartial and conflicts-free neutral and those two neutrals will
select a third independent, impartial and conflicts-free neutral within ten
(10) days thereafter.  None of the neutrals selected may be current or former
employees, officers or directors of either Party, its subsidiaries or
affiliates.

 

3.             No earlier than twenty-eight (28) days or later than fifty-six
(56) days after selection, the neutral(s) shall hold a hearing to resolve each
of the issues identified by the Parties. The ADR proceeding shall take place at
a location agreed upon by the Parties. If the Parties cannot agree, the
neutral(s) shall designate a location other than the principal place of business
of either Party or any of their subsidiaries or affiliates.

 

4.             At least seven (7) days prior to the hearing, each Party shall
submit the following to the other Party and the
neutral(s):

 

(a)           a copy of all exhibits on which such Party intends to rely in any
oral or written presentation to the neutral;

 

(b)           a list of any witnesses such Party intends to call at the hearing,
and a short summary of the anticipated testimony of each witness;

 

 

 

23

--------------------------------------------------------------------------------


 

 

(c)           a proposed ruling on each issue to be resolved, together with a
request for a specific damage award or other remedy for each issue. The proposed
rulings and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue. The Parties agree that
neither side shall seek as part of its remedy any punitive damages.

 

(d)           a brief in support of such Party’s proposed rulings and remedies,
provided that the brief shall not exceed twenty (20) pages. This page limitation
shall apply regardless of the number of issues raised in the ADR proceeding.

 

Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

 

5.             The hearing shall be conducted on two (2) consecutive days and
shall be governed by the following rules:

 

(a)           Each Party shall be entitled to five (5) hours of hearing time to
present its case. The neutral shall determine whether each Party has had the
five (5) hours to which it is entitled.

 

(b)           Each Party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the Party
conducting the cross-examination.

 

(c)           The Party initiating the ADR shall begin the hearing and, if it
chooses to make an opening statement, shall address not only issues it raised
but also any issues raised by the responding Party. The responding Party, if it
chooses to make an opening statement, also shall address all issues raised in
the ADR. Thereafter, the presentation of regular and rebuttal testimony and
documents, other evidence, and closing arguments shall proceed in the same
sequence.

 

(d)           Except when testifying, witnesses shall be excluded from the
hearing until closing arguments.

 

(e)           Settlement negotiations, including any statements made therein,
shall not be admissible under any circumstances. Affidavits prepared for
purposes of the ADR hearing also shall not be admissible. As to all other
matters, the neutral(s) shall have sole discretion regarding the admissibility
of any evidence.

 

6.             Within seven (7) days following completion of the hearing, each
Party may submit to the other Party and the neutral(s) a post-hearing brief in
support of its proposed rulings and remedies, provided that such brief shall not
contain or discuss any new evidence and shall

 

 

 

24

--------------------------------------------------------------------------------


 

 

not exceed ten (10) pages. This page limitation shall apply regardless of the
number of issues raised in the ADR proceeding.

 

7.             The neutral(s) shall rule on each disputed issue within fourteen
(14) days following completion of the hearing. Such ruling shall adopt in its
entirety the proposed ruling and remedy of one of the Parties on each disputed
issue but may adopt one Party’s proposed rulings and remedies on some issues and
the other Party’s proposed rulings and remedies on other issues. The
neutral(s) shall not issue any written opinion or otherwise explain the basis of
the ruling.

 

8.             The neutral(s) shall be paid a reasonable fee plus expenses.
These fees and expenses, along with the reasonable legal fees and expenses of
the prevailing Party (including all expert witness fees and expenses), the fees
and expenses of a court reporter, and any expenses for a hearing room, shall be
paid as follows:

 

(a)           If the neutral(s) rule(s) in favor of one Party on all disputed
issues in the ADR, the losing Party shall pay 100% of such fees and expenses.

 

(b)           If the neutral(s) rule(s) in favor of one Party on some issues and
the other Party on other issues, the neutral(s) shall issue with the rulings a
written determination as to how such fees and expenses shall be allocated
between the Parties. The neutral(s) shall allocate fees and expenses in a way
that bears a reasonable relationship to the outcome of the ADR, with the Party
prevailing on more issues, or on issues of greater value or gravity, recovering
a relatively larger share of its legal fees and expenses.

 

                9.             The rulings of the neutral(s) and the allocation
of fees and expenses shall be binding, non-reviewable, and non-appealable, and
may be entered as a final judgment in any court having jurisdiction.

 

                10.           Except as provided in paragraph 9 or as required
by law, the existence of the dispute, any settlement negotiations, the ADR
hearing, any submissions (including exhibits, testimony, proposed rulings, and
briefs), and the rulings shall be deemed Confidential Information. The
neutral(s) shall have the authority to impose sanctions for unauthorized
disclosure of Confidential Information.

 

                11.           All ADR hearings shall be conducted in the English
language.

 

 

 

 

25

--------------------------------------------------------------------------------


 

 

EXHIBIT B

Patents and Patent Applications

 

1.               *

 

2.               *

 

3.               *

 

4.               *

 

5.               *

 

6.               *

 

 

 

26

--------------------------------------------------------------------------------
